 1   LAW OFFICE OF EMILY DELEON
     EMILY DELEON, SBN 296416
 2   1318 K Street
 3   Bakersfield, CA 93301
     Tel: (661) 326-0857
 4   Email: emilydeleonlaw@gmail.com

 5   Attorney for:
     GEORGE CASTANEDA III
 6

 7                                  UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                       Case No. 1:18CR00093-DAD
11                      Plaintiff
12    GEORGE CASTANEDA,
13                      Defendants.                   STIPULATION AND ORDER TO CONTINE
                                                      SENTENCING ON SUPERVISED RELEASE
14                                                    VIOLATION
15

16   TO: THE CLERK OF THE UNITED STATES DISTRICT COURT, HONORABLE DALE A.
     DROZD AND VINCENTE TENNERELLI, ASSISTANT UNITED STATES ATTORNEY:
17

18          COMES NOW Defendant, GEORGE CASTANEDA III, by and through his attorney of
19   record, EMILY DELEON, hereby requesting that the sentencing hearing currently set for
20   Monday, January 7, 2019, be continued to February 11, 2019.
21          Defense is requesting this continuance due to scheduling issues. Defense counsel has
22   spoken with Probation Officer Laura Del Villar. Ms. Del Villar has confirmed that she has no
23   objection to continuing the sentencing. Mr. Castaneda has submitted negative drug tests during
24   the pendency of this violation and has been compliant with other terms and conditions of his
25   release. I have spoken to the Government and believe there is no opposition to this continuance.
26
27   ///
28
                                                      1
 1
     IT IS SO STIPULATED.
 2                                                                 Respectfully Submitted,
     DATED: 01/02/2019                                             /s/ Emily Deleon______
 3                                                                 EMILY DELON
                                                                   Attorney for Defendant
 4
                                                                   GEORGE CASTANEDA
 5

 6
     DATED: 01/02/2019                                             /s/Vicente Tennerelli____
 7                                                                 VICENTE TENNERELLI
 8                                                                 Assistant U.S. Attorney

 9

10

11
                                                  ORDER

12          The Sentencing set for January 7, 2019 is hereby continued to February 11, 2019. The

13   Court finds that the period of delay is excludable for defense preparation and ongoing plea
14   negotiations, and the Court finds that the ends of justice outweigh the best interest of the public
15
     and defendant in a speedy trial.
16

17   IT IS SO ORDERED.
18
        Dated:     January 2, 2019
19                                                      UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                        2
